WatsoN, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
*165IT IS HEREBY STIPULATED AND AGREED by and between •counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials MK by Commodity Specialist M. Krebs on the invoices covered by the protest enumerated above, assessed with duty at the rate of 22 per centum ad valorem under the provisions of Item 711.88 of the Tariff Schedules of the United States consist of electrical measuring, checking, analyzing, or automatically-controlling instruments and -apparatus, and parts thereof, not optical instruments or apparatus, -or parts thereof, not ship’s logs or depth-sounding instruments or apparatus or parts thereof, not instruments or apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or similar radiations, or parts thereof, not seismographs or parts thereof, and not anerometers or parts thereof.
IT IS FURTHER STIPULATED AND AGREED that the said items are claimed to be properly dutiable under the provisions of Item 712.50 of the said Tariff Schedules of the United States at the rate of 12 per centum ad valorem as other electrical measuring, checking, analyzing or automatically controlling instruments and apparatus, and parts thereof.
IT IS FURTHER STIPULATED AND AGREED -that the protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed M.K. by Commodity Specialist M. Krebs on the invoice accompanying the entry covered by the involved protest properly dutiable under item 712.50 of the Tariff Schedules of the United States at the rate of 12 per centum ad valorem as “electrical measuring, Checking * * * instruments,” as claimed.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.